Exhibit 10.23(iii)

 

March 12, 2013

 

John Osborn

c/o Onyx Pharmaceuticals, Inc.

249 E. Grand Avenue

South San Francisco, CA 94080

 

Re:                             Separation Agreement

 

Dear John:

 

As discussed, this letter sets forth the terms of the separation agreement (the
“Agreement”) between you and Onyx Pharmaceuticals, Inc. (“Onyx” or the
“Company”).

 

1.                                      SEPARATION DATE.  Your last day of
employment and your employment termination date shall be March 12, 2013 (the
“Separation Date”). As of the Separation Date, you will cease to hold the
position of Senior Vice President, Global Corporate Affairs, or any other
officer or employment position with the Company or any of its subsidiary
entities.

 

2.                                      FINAL ACCRUED SALARY AND VACATION.  On
the Separation Date, the Company will pay you all accrued base salary earned
through the Separation Date, and all accrued and unused vacation earned through
the Separation Date (if any), subject to standard payroll deductions and
withholdings. You are entitled to these payments by law and will receive them
regardless of whether or not you sign this Agreement.

 

3.                                      SEVERANCE BENEFITS.  If you: (i) sign,
date, and return this Agreement within twenty-one (21) days of receipt; and
(ii) allow the releases contained in this Agreement to become effective; the
Company will provide you with the following severance benefits (the “Severance
Benefits”):

 

(a)                                 Severance Pay.  The Company will pay you
severance pay in an amount equal to six (6) months of your base salary, subject
to required payroll deductions and withholdings.  This amount shall be paid in a
single lump sum on the first regularly scheduled payroll date following the
Effective Date (as set forth below).

 

(b)                                 Health Insurance.

 

(i)                                    Payment of COBRA Premiums.  To the extent
provided by the federal COBRA law or, if applicable, state insurance laws
(collectively, “COBRA”), and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
after the Separation Date if you so elect. Later, you may be able to

 

--------------------------------------------------------------------------------


 

convert to an individual policy through the provider of the Company’s health
insurance, if you wish.  You will be provided with a separate notice of your
COBRA rights and obligations within the timing required by law.  Provided that
you properly enroll, the Company will pay your COBRA premiums for the first six
(6) months that you are eligible, or until you become eligible for coverage
under another employer’s health plan, if sooner (the “COBRA Premium Period”).
You will be solely responsible for payment of your COBRA premiums, to the extent
that you wish to continue your COBRA coverage, after that time.

 

(ii)                                Special Cash Payments in Lieu of COBRA
Premiums.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to you, on the first
day of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month (including premiums for you and your eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings (such amount, the “Special Cash Payment”), for
the remainder of the COBRA Premium Period. You may, but are not obligated to,
use such Special Cash Payments toward the cost of COBRA premiums. On the
thirtieth (30th) day following your Separation Date, the Company will make the
first payment to you under this paragraph, in a lump sum, equal to the aggregate
Special Cash Payments that the Company would have paid to you through such date
had the Special Cash Payments commenced on the first day of the first month
following the Separation Date through such thirtieth (30th) day, with the
balance of the Special Cash Payments paid thereafter on the schedule described
above.

 

(c)                                  Waiver of Repayments.

 

(i)                                    Sign-on Bonus.  Under the terms of your
employment offer letter dated May 15, 2012 (the “Offer Letter”), you received a
payment of $138,000, less appropriate deductions and withholdings, at the start
of your employment (the “Sign-on Bonus”). The Offer Letter provides that the net
amount of the Sign-on Bonus is to be repaid in the event that your employment
with the Company terminates before the one-year anniversary of your start date
and your Separation Date is prior to such one-year anniversary.  If, however,
you agree to and comply with the terms of this Agreement, the Company will waive
its right to repayment of the net amount of the Sign-on Bonus.

 

(ii)                                Relocation Allowance.  As part of the
benefits provided to you in the Offer Letter, you were provided with certain
payments by the Company for relocation assistance (the “Relocation Allowance”). 
Under the terms of the Offer Letter, you are required to repay the Company the
full amount of any portion of the Relocation Allowance paid to you because your
employment is terminating within one year of your start date. If, however, you

 

2

--------------------------------------------------------------------------------


 

agree to and comply with the terms of this Agreement, the Company will waive its
right to repayment of any amounts paid to you as part of the Relocation
Allowance.

 

(d)                                 Outplacement Assistance.  The Company will
reimburse you for documented outplacement assistance expenses up to a maximum
reimbursement amount of $35,000 (in the aggregate).

 

4.                                      STOCK OPTIONS.  You and the Company
agree that your “Continuous Service” for purposes of the Company’s Equity
Incentive Plan, as amended (the “Plan”) and your unvested outstanding stock
options (the “Options”), will terminate as of the Separation Date.    As of the
Separation Date, you will not have vested in any Options.

 

5.                                      OTHER COMPENSATION OR BENEFITS.  You
acknowledge that, except as expressly provided in this Agreement, you have not
earned, are not owed, and will not receive from the Company any additional
compensation, severance, equity vesting or equity awards, or benefits on or
after the Separation Date, with the exception of any vested benefits you may
have under the express terms of a written ERISA-qualified benefit plan (e.g.,
401(k) account).

 

6.                                      EXPENSE REIMBURSEMENTS.  You agree that,
within thirty (30) days after the Separation Date, you will submit your final
documented expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement. 
The Company will reimburse you for your legitimate and fully documented expenses
pursuant to its regular business practice.

 

7.                                      RETURN OF COMPANY PROPERTY.  You agree
to return to the Company, no later than by the close of business on the
Separation Date, all Company documents (and all copies thereof) and other
property of the Company in your possession or control, including, but not
limited to, laptop, Blackberry, Company files, notes, correspondence, memoranda,
notebooks, drawings, records, reports, lists, compilations of data, research and
development information, proposals, agreements, drafts, minutes, studies, plans,
forecasts, purchase orders, financial and operational information, product and
training information, contact lists or directories, sales and marketing
information, personnel and compensation information, vendor information,
promotional literature and instructions, product specifications and
manufacturing information, computer-recorded information, electronic information
(including e-mail and correspondence), other tangible property and equipment
(including, but not limited to, computer equipment, facsimile machines, and
Blackberry), credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part). 
You agree that you will make a diligent search to locate any such documents,
property and information by the Separation Date.  In addition, if you have used
any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company confidential or proprietary data,

 

3

--------------------------------------------------------------------------------


 

materials or information, then you agree to provide the Company, no later than
the Separation Date, with a computer-useable copy of all such information and
then permanently delete and expunge such Company confidential or proprietary
information from those systems without retaining any reproductions (in whole or
in part); and you agree to provide the Company access to your system as
requested to verify that the necessary copying and/or deletion is done.  Your
timely compliance with this Section 7 is a precondition to the Severance
Benefits provided under this Agreement.

 

8.                                      PROPRIETARY INFORMATION OBLIGATIONS. 
Both during and after your employment you acknowledge and reaffirm your
continuing obligations under your Employee Confidential Information and
Inventions Assignment Agreement with the Company (the “Confidential Information
Agreement”), which include but are not limited to your obligations not to use or
disclose any confidential or proprietary information of the Company without
prior written authorization from a duly authorized representative of the
Company, and your obligations not to engage in certain solicitations as provided
under Section 4 of the Confidential Information Agreement.  A copy of your
signed Confidential Information Agreement is attached hereto as Exhibit A.

 

9.                                      NONDISPARAGEMENT.  You agree not to
disparage the Company and its officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputations or personal reputations, and the Company agrees to direct its
officers and directors not to disparage you in any manner likely to be harmful
to you or your business, business reputation or personal reputation; provided
that both you and the Company may respond accurately and fully to any request
for information to the extent required by legal process.

 

10.                               NO VOLUNTARY ADVERSE ACTION.  You agree that
you will not voluntarily (except in response to legal compulsion) assist any
person in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents.

 

11.                               COOPERATION.  You agree to cooperate fully
with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters arising from events, acts, or failures to act that
occurred during the period of your employment by the Company.  Such cooperation
includes, without limitation, making yourself available to the Company upon
reasonable notice, without subpoena, to provide complete, truthful and accurate
information in witness interviews, depositions, and trial testimony.  The
Company will reimburse you for reasonable out-of-pocket expenses you incur in
connection with any such cooperation (excluding foregone wages) and will make
reasonable efforts to accommodate your scheduling needs.  Moreover, you agree to
execute all documents (if any) necessary to carry out the terms of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

12.                               NO ADMISSIONS.  Nothing contained in this
Agreement shall be construed as an admission by you or the Company of any
liability, obligation, wrongdoing or violation of law.

 

13.                               RELEASE OF CLAIMS.

 

(a)                                 General Release.  In exchange for the
Severance Benefits to which you otherwise would not be entitled, you hereby
generally and completely release, acquit and forever discharge the Company, and
its parent, subsidiary, and affiliated entities, along with its and their
predecessors and successors and their respective directors, officers, employees,
shareholders, stockholders, partners, agents, attorneys, insurers, affiliates
and assigns (collectively, the “Released Parties”), of and from any and all
claims, liabilities and obligations, both known and unknown, that arise from or
are in any way related to events, acts, conduct, or omissions occurring at any
time prior to and including the date that you sign this Agreement (collectively,
the “Released Claims”).

 

(b)                                 Scope of Release.  The Released Claims
include, but are not limited to: (i) all claims arising out of or in any way
related to your employment with the Company, or the termination of that
employment; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, other incentive compensation,
vacation pay and the redemption thereof, expense reimbursements, severance
payments, fringe benefits, stock, stock options, or any other ownership or
equity interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including but not limited to claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(v) all federal, state, and local statutory claims, including but not limited to
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act, as amended (“ADEA”), the federal Family and
Medical Leave Act (as amended) (the “FMLA”), the California Family Rights Act
(“CFRA”), the California Labor Code (as amended), and the California Fair
Employment and Housing Act (as amended).

 

(c)                                  ADEA Waiver. You acknowledge that you are
knowingly and voluntarily waiving and releasing any rights you may have under
the ADEA (“ADEA Waiver”). You also acknowledge that the consideration given for
the ADEA Waiver is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing, as
required by the ADEA, that:  (i) your ADEA Waiver does not apply to any rights
or claims that arise after the date you sign this Agreement; (ii) you should
consult with an attorney prior to signing this Agreement; (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily sign it sooner); (iv) you have seven (7) days following the date you
sign this Agreement to revoke the ADEA Waiver, with such revocation to

 

5

--------------------------------------------------------------------------------


 

be effective only if you deliver written notice of revocation to the Company
within the seven (7)-day period; and (v) the ADEA Waiver will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after you sign this Agreement. Nevertheless, your general
release of claims, except for the ADEA Waiver, is effective immediately, and not
revocable.

 

(d)                                 Exceptions.  Notwithstanding the foregoing,
the following are not included in the Released Claims (the “Excluded Claims”): 
(i) any rights or claims for indemnification you may have pursuant to any fully
signed indemnity agreement you may have with the Company, the charter, bylaws,
or operating agreements of the Company, or under applicable law; (ii) any rights
or claims which are not waivable as a matter of law; or (iii) any claims arising
from the breach of this Agreement. In addition, nothing in this Agreement
prevents you from filing, cooperating with, or participating in any
investigation or proceeding before the Equal Employment Opportunity Commission,
the federal Department of Labor, the California Fair Employment and Housing
Commission, or any other government agency, except that you hereby waive your
right to any monetary benefits in connection with any such claim, charge,
investigation or proceeding. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.

 

(e)                                  Section 1542 Waiver.  In giving the
releases herein, which includes claims which may be unknown to you at present,
you acknowledge that you have read and understand Section 1542 of the California
Civil Code, which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims in this Agreement, including your release of unknown and unsuspected
claims.

 

14.                               REPRESENTATIONS.  You hereby represent that as
of the date you execute this Agreement, you have been paid all compensation owed
and for all time worked, you have received all the leave and leave benefits and
protections for which you are eligible pursuant to FMLA, CFRA, any applicable
law or any Company policy, and you have not suffered any on-the-job injury or
illness for which you have not already filed a workers’ compensation claim.

 

15.                               DISPUTE RESOLUTION.  To aid in the rapid and
economical resolution of any disputes which may arise under this Agreement, you
and the Company agree that any and all claims, disputes or controversies of any
nature whatsoever arising from or regarding the interpretation, performance,
negotiation, execution, enforcement or breach of this Agreement, your
employment, or the termination of your employment, including but not limited to
any

 

6

--------------------------------------------------------------------------------


 

statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, in accordance with JAMS’ then-applicable arbitration
rules (which can be found at www.jamsadr.com)  The parties acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute through a trial by jury, judge or administrative proceeding.  You will
have the right to be represented by legal counsel at any arbitration proceeding
at your own expense.  The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based.  The Company shall bear JAMS’ arbitration fees and
administrative costs.  Nothing in this Agreement shall prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 

16.                               MISCELLANEOUS.  This Agreement, including
Exhibit A, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to this subject
matter.  It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  This Agreement may not
be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable, This Agreement shall be deemed to
have been entered into, and shall be construed and enforced, in accordance with
the laws of the State of California without regard to conflicts of law
principles.  This Agreement may be executed in counterparts, each of which shall
be deemed to be part of one original, and facsimile signatures or signatures
transmitted via .PDF file shall be equivalent to original signatures.

 

If this Agreement is acceptable to you, please sign below within twenty-one (21)
days of your receipt of this Agreement. If you do not sign this Agreement and
return it to the Company within the aforementioned timeframe, the Company’s
offer of Severance Benefits will expire.

 

7

--------------------------------------------------------------------------------


 

We wish you good luck in your future endeavors.

 

Sincerely,

 

ONYX PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ N. Anthony Coles

 

 

N. Anthony Coles, M.D.

 

 

Chairman and Chief Executive Officer

 

 

Exhibit A - Employee Confidential Information and Inventions Assignment
Agreement

 

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

 

 

 

/s/ John Osborn

 

27 March 2013

John Osborn

 

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS
ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by Onyx
Pharmaceuticals, Inc or its subsidiaries or affiliates (the “Company”), and the
compensation paid to me now and during my employment with the Company, I agree
to the terms of this Agreement as follows:

 


1.                                      CONFIDENTIAL INFORMATION PROTECTIONS.

 

1.1                               Nondisclosure; Recognition of Company’s
Rights.  At all times during and after my employment, I will hold in confidence
and will not disclose, use, lecture upon, or publish any of Company’s
Confidential Information (defined below), except as may be required in
connection with my work for Company, or as expressly authorized in writing by an
officer of Company.  I will obtain such officer’s written approval before
publishing or submitting for publication any material (written, oral, or
otherwise) that relates to my work at Company and/or incorporates any
Confidential Information.  I hereby assign to Company any rights I have or may
acquire in any and all Confidential Information and recognize that all
Confidential Information shall be the sole and exclusive property of Company and
its assigns.

 

1.2                               Confidential Information.  The term
“Confidential Information” shall mean any and all confidential knowledge, data
or information related to Company’s business or its actual or demonstrably
anticipated research or development, including without limitation (a) trade
secrets, inventions, ideas, processes, computer source and object code, data,
formulae, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs, techniques, methodologies, techniques,
processes, assay systems, procedures, tests, formulations, gene sequences and
loci, compounds, micro-organisms or other cell types, proteins, peptides,
genetic and other biological material, computer programs, algorithms, software,
reports, documentation, equipment, and devices; (b) information regarding
products, services, plans for research and development, unpublished test
results, clinical trials, marketing and business plans, budgets, financial
statements, contracts, prices, suppliers, and customers; (c) information
regarding the skills and compensation of Company’s employees, contractors, and
any other service providers of Company; and (d) the existence of any business
discussions, negotiations, or agreements between Company and any third party.

 

1.3                               Third Party Information.  I understand that
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on Company’s part to maintain the confidentiality of such information and
to use it only for certain limited purposes.  During and after the term of my
employment, I will hold Third Party Information in strict confidence and will
not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, Third Party
Information, except in connection with my work for Company or unless expressly
authorized by an officer of Company in writing.

1.4                               No Improper Use of Information of Prior
Employers and Others.  I represent that my employment by Company does not and
will not breach any agreement with any former employer, including any noncompete
agreement, any nonsolicit agreement or any agreement to keep in confidence or
refrain from using information acquired by me in confidence or trust prior to my
employment by Company.  I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement.  During my employment by Company, I will not
improperly use or disclose any confidential, proprietary or trade secret
information of any former employer or other third party, nor will I bring or
send onto the premises or computer systems of Company or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party. 
I represent that I will be able to perform my duties at Onyx without either
using or disclosing confidential, proprietary or trade secret information of any
former employer. I will use in the performance of my duties only information
that is generally known and used by persons with training and experience
comparable to my own, is common knowledge in the industry or otherwise legally
in the public domain, or is otherwise provided or developed by Company.

 

2.                                      INVENTIONS.

 

2.1                               Inventions and Intellectual Property Rights. 
As used in this Agreement, the term “Invention” means any ideas, concepts,
information, materials, processes, methods, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
patentable or copyrightable works, and techniques and all Intellectual Property
Rights in any of the items listed above.  The term “Intellectual Property
Rights” means all trade secrets, copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country.

 

2.2                               Prior Inventions.  I have disclosed on
Exhibit A a complete list of all Inventions that (a) I have, or I have caused to
be, alone or jointly with others, conceived, developed, or reduced to practice
prior to the commencement of my employment by Company; (b) in which I have an
ownership interest or which I have a license to use; and (c) I wish to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If no Prior Inventions are listed in Exhibit A, I warrant that
there are no Prior Inventions.  I agree that I will not incorporate, or permit
to be incorporated, Prior Inventions in any Company Inventions (defined below)
without Company’s prior written consent. If, in the course of my employment with
Company, I incorporate a


 

 

1

--------------------------------------------------------------------------------


 


Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.

 

2.3                               Assignment of Company Inventions.  Inventions
assigned to the Company or to a third party as directed by the Company pursuant
to the section titled “Government or Third Party” are referred to in this
Agreement as “Company Inventions.”  Subject to the section titled “Government or
Third Party” and except for Inventions that I can prove qualify fully under the
provisions of California Labor Code section 2870 and that I have set forth in
Exhibit A, I hereby assign (when any such Inventions or Intellectual Property
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to Company all my right, title, and interest in and to any and all
Inventions (and all Intellectual Property Rights with respect thereto) made,
conceived, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company.

 

2.4                               Obligation to Keep Company Informed.  During
the period of my employment and for one (1) year after my employment ends, I
will promptly and fully disclose to Company in writing (a) all Inventions
authored, conceived, or reduced to practice by me, either alone or with others,
including any that might be covered under California Labor Code section 2870,
and (b) all patent applications filed by me or in which I am named as an
inventor or co-inventor.

 

2.5                               Government or Third Party.  I agree that, as
directed by the Company, I will assign to a third party, including without
limitation the United States, all my right, title, and interest in and to any
particular Company Invention.

 

2.6                               Enforcement of Intellectual Property Rights
and Assistance.  During and after the period of my employment, I will assist
Company in every proper way to obtain and enforce United States and foreign
Intellectual Property Rights relating to Company Inventions in all countries. 
If the Company is unable to secure my signature on any document needed in
connection with such purposes, I hereby irrevocably designate and appoint
Company and its duly authorized officers and agents as my agent and attorney in
fact, which appointment is coupled with an interest, to act on my behalf to
execute and file any such documents and to do all other lawfully permitted acts
to further such purposes with the same legal force and effect as if executed by
me.

 

2.7                               Incorporation of Software Code.  I agree that
I will not incorporate into any Company software or otherwise deliver to Company
any software code licensed under the GNU General Public License or Lesser
General Public License or any other license that, by its terms, requires or
conditions the use or distribution of such code on the

disclosure, licensing, or distribution of any source code owned or licensed by
Company.

 

3.                                      RECORDS.  I agree to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that is required by the Company) of all Inventions made by me
during the period of my employment by the Company, which records shall be
available to, and remain the sole property of, the Company at all times.

 

4.                                      ADDITIONAL ACTIVITIES.  I agree that
(a) during the term of my employment by Company, I will not, without Company’s
express written consent, engage in any employment or business activity directly
related to or competitive with the business in which the Company is now or
becomes involved, or would otherwise conflict with my obligations to the
Company.  To protect the Company’s Intellectual Property Rights, and because of
the position in the Company that I hold, I agree that during my employment with
the Company whether full-time or part-time and for a period of one year after my
last day of employment with the Company, I will not (a) directly or indirectly,
solicit, induce or encourage, or attempt to solicit, induce, or encourage or
otherwise cause any employee, consultant or independent contractor of the
Company to terminate his or her relationship with the Company in order to become
an employee, independent contractor, or consultant to or for any other person or
entity (or any such employee, consultant or independent contractor who has
terminated their relationship with the Company within the six months prior to 
the date of the action prohibited hereunder), or (b) directly or indirectly
solicit the business of any client or customer of the Company (other than on
behalf of the Company) if such solicitation would involve the unauthorized use
or disclosure of the Company’s Confidential Information.

 

5.                                      RETURN OF COMPANY PROPERTY.  Upon
termination of my employment or upon Company’s request at any other time, I will
deliver to Company all of Company’s property, equipment, and documents, together
with all copies thereof, and any other material containing or disclosing any
Inventions, Third Party Information or Confidential Information and certify in
writing that I have fully complied with the foregoing obligation.  I agree that
I will not copy, delete, or alter any information contained upon my Company
computer or Company equipment before I return it to Company.  In addition, if I
have used any personal computer, server, or e-mail system to receive, store,
review, prepare or transmit any Company information, including but not limited
to, Confidential Information, I agree to provide the Company with a
computer-useable copy of all such Confidential Information and then permanently
delete and expunge such Confidential Information from those systems; and I agree
to provide the Company access to my system as reasonably requested to verify
that the necessary copying and/or deletion is completed.  I further agree that
any property situated on Company’s premises and owned by Company is subject to
inspection by Company’s personnel at any time with or without further notice. 
Prior to the termination of my employment or promptly


 

 

2

--------------------------------------------------------------------------------


 


after termination of my employment, I will cooperate with Company in attending
an exit interview and certify in writing that I have complied with the
requirements of this section.

 

6.                                      NOTIFICATION OF NEW EMPLOYER.  In the
event that I leave the employ of Company, I hereby consent to the notification
of my new employer of my rights and obligations under this Agreement, by Company
providing a copy of this Agreement or otherwise.

 

7.                                      GENERAL PROVISIONS.

 

7.1                               Governing Law and Venue.  This Agreement and
any action related thereto will be governed, controlled, interpreted and defined
by and under the laws of the State of California, without giving effect to any
conflicts of laws principles that require the application of the law of a
different state.  I hereby expressly consent to the personal jurisdiction and
venue in the state and federal courts for the county in which Company’s
principal place of business is located for any lawsuit filed there against me by
Company arising from or related to this Agreement.

 

7.2                               Severability.  If any provision of this
Agreement is, for any reason, held to be invalid or unenforceable, the other
provisions of this Agreement will be unimpaired and the invalid or unenforceable
provision will be deemed modified so that it is valid and enforceable to the
maximum extent permitted by law.

 

7.3                               Survival.  This Agreement shall survive the
termination of my employment and the assignment of this Agreement by Company to
any successor-in-interest or other assignee and be binding upon my heirs and
legal representatives.

 

7.4                               Employment.  I agree and understand that
nothing in this Agreement shall give me any right to continued employment by
Company, and it will not interfere in any way with my right or Company’s right
to terminate my employment at any time, with or without cause and with or
without advance notice.

 

7.5                               Notices.  Each party must deliver all notices
or other communications required or permitted under this Agreement in writing to
the other party at the address listed on the signature page, by courier, by
certified or registered mail (postage prepaid and return receipt requested), or
by a nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by

certified or registered mail, notice will be considered to have been given five
(5) business days after it was mailed, as evidenced by the postmark.  If
delivered by courier or express mail service, notice will be considered to have
been given on the delivery date reflected by the courier or express mail service
receipt. Each party may change its address for receipt of notice by giving
notice of such change to the other party.

 

7.6                               Injunctive Relief. I acknowledge that, because
my services are personal and unique and because I will have access to the
Confidential Information of Company, any breach of this Agreement by me would
cause irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance).  The rights and remedies provided to each
party in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.

 

7.7                               Waiver. Any waiver or failure to enforce any
provision of this Agreement on one occasion will not be deemed a waiver of any
other provision or of such provision on any other occasion.

 

7.8                               Export.  I agree not to export, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, to countries outside the United States, because such export
could be in violation of the United States export laws or regulations.

 

7.9                               Entire Agreement.  The obligations pursuant to
sections of this Agreement titled “Confidential Information Protections” and
“Inventions” shall apply at any time during which I was previously employed, or
am in the future employed by Company or, to the fullest extent permitted by law,
to any time during which I was previously engaged, or am in the future engaged,
by Company as an independent contractor, if no other agreement governs
nondisclosure and assignment of inventions during such period.  This Agreement
is the final, complete and exclusive agreement of the parties with respect to
the subject matter hereof and supersedes and merges all prior communications
between us with respect to such matters.  No modification of or amendment to
this Agreement, or any waiver of any rights under this Agreement, will be
effective unless in writing and signed by me and an  officer of the Company. 
Any subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.


 

 

3

--------------------------------------------------------------------------------


 

This Agreement shall be effective as of the first day of my employment with
Company.

 

EMPLOYEE:

 

ONYX PHARMACEUTICALS, INC.:

 

 

 

I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE
OPPORTUNITY TO DISCUSS IT WITH INDEPENDENT LEGAL COUNSEL.

 

ACCEPTED AND AGREED:

 

 

 

/s/ John E. Osborn

 

/s/ Gregory Giotta

(Signature)

 

(Signature)

 

 

 

 

By:

John E. Osborn

 

By:

Gregory Giotta

 

 

 

 

Title:

SVP, Global Corporate Affairs

 

Title: VP, DEPUTY GENERAL COUNSEL & CHIEF

 

 

INTELLECTUAL PROPERTY COUNSEL

Date:

 

 

 

 

 

 

Date: May 17, 2012

Address:

 

 

 

 

 

 

Address:

249 East Grand Avenue

 

 

 

South San Francisco, CA 94080

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVENTIONS

 

1.                                      Prior Inventions Disclosure.  The
following is a complete list of all Prior Inventions (as provided in Section 2.2
of the attached Employee Confidential Information and Inventions Assignment
Agreement, defined herein as the “Agreement”):

 

x                                  None

 

¨                                    See immediately below:

 

 

¨                                    Additional sheets attached.

 

2.                                      Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below and the proprietary rights
and obligations with respect to which I owe to the following party(ies):

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

¨                                              Additional sheets attached.

 

3.                                      Limited Exclusion Notification.

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a.                                      Relate at the time of conception or
reduction to practice to Company’s business, or actual or demonstrably
anticipated research or development; or

 

b.                                      Result from any work performed by you
for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

A-1

--------------------------------------------------------------------------------